Citation Nr: 0617998	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-16 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than 
October 10, 2000, for the grant of special monthly 
compensation (SMC) based upon the aid and attendance of 
another person.

2.  Entitlement to an increased rating for depression, 
currently evaluated as 50 percent disabling.  

3.  Entitlement to an effective date earlier than 
October 10, 2000, for an increased rating for depression.  

(4.  The claim for an effective date prior to March 3, 1999 
for the award of SMC based upon the need for aid and 
attendance will be discussed in the remand section.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to 
September 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision of the Pittsburgh, Pennsylvania, Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
an increase from 30 percent to 50 percent rating for 
depression, effective October 10, 2000.  The veteran 
disagreed with the 50 percent rating and the date of the 
increase and the current appeals as to an increase rating and 
an earlier effective date ensued.  The veteran also appeals 
the October 10, 2000, effective date of the grant for SMC 
based upon the aid and attendance of another person.  The 
January 2003 notice of disagreement (NOD) states that the 
veteran claims clear and unmistakable error (CUE) in the 
November 2002 rating action which granted the aid and 
attendance claim, effective October 10, 2000.  However, that 
issue has been recharacterized by the Board to an effective 
date claim as the veteran, although indicating that he has 
claimed CUE in the November 2002 rating decision, is merely 
disagreeing with the effective date assigned in the 
November 2002 rating decision.  As the November 2002 rating 
decision was not final, there can be no claim for CUE.  See 
38 C.F.R. § 3.105(a).  Further, the characterization of the 
claim as an earlier effective date claim instead of a CUE 
claim is not prejudicial to the veteran by virtue of the 
Board's favorable decision.  

The issue of entitlement to an effective date earlier than 
October 10, 2000, for an increased rating for depression, 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On March 3, 1999, the veteran filed a claim for aid and 
attendance and housebound benefits.  

2.  In March 1999, the veteran underwent a VA aid and 
attendance examination which showed that at that time, the 
veteran required the regular aid and attendance of another 
person.  

3.  The veteran's depression is productive of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as panic attacks more than 
once a week, impaired memory, with difficulty establishing 
effective social relationships.  

4.  The veteran's depression does not more nearly approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, or 
thinking; he does not exhibit such symptoms as  suicidal or 
homicidal ideation, obsessional rituals that interfere with 
routine activities, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance or hygiene, or inability to establish and 
maintain effective relationships.   


CONCLUSIONS OF LAW

1.  An effective date of March 3, 1999, for SMC based upon 
the aid and attendance of another person is warranted.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2005).  

2.  The criteria for a schedular evaluation in excess of 
50 percent for depression have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify
(Depression)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, in view of the 
favorable decision in this case, it is unnecessary to enter 
any discussion regarding whether there has been full 
compliance by VA with respect to its duty to notify and duty 
to assist the veteran in connection with the claim of an 
earlier effective date for SMC based upon the aid and 
attendance of another person.  The agency of original 
jurisdiction will be responsible for addressing any VCAA 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Therefore, the Board 
finds that the veteran has not been prejudiced in the Board's 
favorable adjudication of his appeal.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  VCAA is for application however, as 
to the issue of an increased rating for depression.  

The RO sent a letter to the appellant in February 2004, which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claim.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the appellant of what 
he needed to show for an increased rating claim.  In view of 
this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  That was not accomplished in this 
case, however, proper VA process was performed as to the 
claim.  The Board concludes that to proceed to a decision on 
the merits would not be prejudicial to the appellant in this 
instance.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered the opportunity 
to testify at a Board hearing, and declined.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  As previously stated, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant on this element, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes that since the 
preponderance of the evidence is not in favor of his claim on 
appeal, any question as to the appropriate effective date to 
be assigned is moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Earlier Effective Date

The general assignment of effective dates is governed by 
38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2005).  
These provide, in pertinent part, that an effective date of 
an evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  In a claim for increase, the 
effective date of an award shall be the earliest date as of 
which it is factually ascertainable an increase occurred, if 
the claim is received within one year from such date, 
otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2), 38 C.F.R. § 3.400(o).  

The veteran asserts that an effective date earlier than 
October 10, 2000, is warranted for SMC for aid and attendance 
based upon the need of another person.  

In this case, the veteran initiated a conversation with VA in 
March 1999 regarding his disabilities and indicates that he 
was encouraged to file a claim for SMC for aid and attendance 
of another person at that time.  He submitted a letter dated 
March 3, 1999 which the Board construes as a claim for 
special monthly compensation based on the need for aid and 
attendance.  A VA aid and attendance examination was 
scheduled for the veteran for March 15, 1999, and he was 
examined at that time.  The examination showed that the 
veteran needed the regular assistance of his wife in his 
activities of daily living.  He was noted to be restricted to 
his home at that time except for scheduled appointments.  He 
needed an attendant in order to report to the examination and 
it was noted that his wife drove him in the family van.  His 
best corrected vision was not worse than 5/200 in both eyes, 
and he was able to get around with a standard walker or 
standard cane.  He was fully alert and had access to a 
telephone at all times.  However, it was noted by the 
examiner that his movements were slower and that he fell 
frequently due to left knee weakness.  The examiner indicated 
that the veteran, who is right hand dominant, had right upper 
extremity weakness, was dependent in self care, and unable to 
drive anymore.  He needed his wife to help his dress, he 
needed help cutting his food, his wife trimmed his beard for 
him, and his wife had to assist him with bowel movement 
cleaning.  He was unable to stand independently and move 
about.  He used a scooter for outside movement about his 
yard.  

After March 1999, the veteran underwent additional VA aid and 
attendance examinations, and the RO concluded that the 
October 10, 2000, examination showed that he warranted the 
aid and attendance of another person.  

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance:  The inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done with without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without such aid, such as 
supports, belts, lacing at the back, etc.); the inability of 
a claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  "Bedridden" will be that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  The fact that a claimant 
has voluntarily taken to bed or that a physician has 
prescribed bedrest for the greater or lesser part of the day 
to promote convalescence or cure will not suffice. It is not 
required that all of the disabling conditions enumerated be 
found to exist before a favorable ruling may be made.  The 
particular personal functions which the veteran is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the claimant's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others. 38 
C.F.R. § 3.352(a).  

Based on the findings of the March 15, 1999 VA aid and 
attendance examination, the veteran met the factual criteria 
for aid and attendance at that time.  He needed the regular 
assistance of his wife to dress, eat, and clean himself after 
bowel movements.  He could not ambulate without assistance 
and required accompaniment to his appointments.  Both the 
veteran and his wife indicated that the veteran did not 
generally leave his home except for appointments.  Based on 
the evidence of record it was factually ascertainable that 
the veteran met the criteria for 38 C.F.R. § 3.352 for aid 
and attendance at his March 1999 VA examination.  Applying 
the benefit of the doubt doctrine, the Board finds that he 
also met the criteria at the time he filed his claim on March 
3, 1999.  Thus, an effective date of March 3, 1999 is 
warranted.  

The claim as to whether an effective date prior to March 1999 
will be addressed in the remand section.


III.  Increased Rating

Service connection was established for depressive disorder 
with obsessive compulsive features by rating decision of 
February 1999.  A 30 percent evaluation was assigned, 
effective from April 1998.  In a November 2002 rating 
decision, the veteran's rating was increased from 30 percent 
to 50 percent, effective October 2000.  This evaluation has 
been in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

After scrutinizing the evidence -- which consists of VA 
psychiatric examinations of June 2000 and November 2001, and 
a private treatment report of November 2002, -- it is the 
Board's conclusion that the veteran's symptoms remain most 
consistent with no more than the schedular criteria for a 50 
percent rating throughout the appeal period.  The evidence 
does not support a higher rating for depression.  

In June 2000, the veteran underwent a VA psychiatric 
examination.  It was noted that the veteran had developed 
multiple medical maladies and that he worried repeatedly and 
ruminatively about them.  He described himself as irritable, 
angry, and having a short fuse.  He stated that he snapped 
and shouted at people and then felt guilty afterwards.  He 
described himself as socially isolated because of his pain 
and condition.  He noted he had difficulty falling and 
staying asleep.  He described lower concentration and 
preoccupation with his condition.  At the time of the 
examination, he had been on antidepressants for two years.  
He was scheduled for medication management with the 
possibility of changing his medicine regimen.  Clinical 
evaluation revealed the veteran to be oriented, in good 
contact with reality, and showed no signs or symptoms of 
psychosis.  He spoke in normal tones, rhythm, and rates.  He 
was described by the examiner as a personable, interesting 
individual who was suffering terribly with multiple system 
shutdowns and multiple diseases.  He was extremely depressed 
and at the point of tears much of the time, yet tried to 
remain cordial and upbeat in his approach.  Memory and 
intellect appeared to be intact.  Insight and judgment were 
without major impediments at the time of the examination.  
The diagnosis was major depressive disorder, severe, 
secondary to service-connected medical conditions.  His GAF 
score was approximately 40 to 45.  

The veteran underwent additional VA psychiatric examination 
in November 2001.  Since the veteran's last VA psychiatric 
examination, it was noted that he had been medically managed 
and prescribed psychotropic medications for approximately 
three years.  His medications were used for anxiety and panic 
attacks.  During this period, he had no inpatient hospital 
stays, but continued to have significant medical problems.  
He related that he had been able to operate his recreational 
camper that had been adapted for his physical limitations.  
He stated that he had successfully managed several recent, 
lengthy camping trips with his family.  Additionally, he 
continued to enjoy recreational activities such as going to 
local parks, using the computer, studying family genealogy, 
and indicated that he would like to pursue fishing.  He 
related that he continued to do simple daily chores such as 
loading the dishwasher and cleaning up after himself.  He was 
unable to do more difficult household tasks such as mowing 
the lawn.  He maintained a close relationship with his wife 
and children, but did not frequently socialize in public or 
in groups, secondary to his feelings of self consciousness 
about his physical limitations.  He reported ongoing problems 
with anxiety and panic attacks reporting panic attacks 
approximately five times per week, for 30 minutes each time.  
For these attacks, he took Valium as needed.  Mental status 
examination revealed the veteran described his current mood 
as nervous and anxious.  His affect was broad and 
appropriate.  He was friendly and engaged throughout the 
interview.  There was no impairment of thought process or 
communication observed.  He had no overt delusions and denied 
auditory and visual hallucinations.  He reported increased 
forgetfulness but his short and long term memory on 
examination appeared grossly intact.  He endorsed compulsive 
behavior such as frequently checking the alarm clock to 
determine if it was properly set and counting the songs 
played on the radio.  He related that he engaged in this 
counting behavior on a daily basis.  He exhibited no 
illogical, irrelevant, or obscure speech patterns.  He 
endorsed suicidal and homicidal ideation and plan but 
indicated that he would not carry out the plans because of 
"self control."  He related that he ruminated about his 
medical conditions, the safety of his family, and the future.  
There was no indication of impaired impulse control.  The 
diagnosis was major depressive disorder, severe, secondary to 
his service -connected medical conditions, and panic disorder 
without agoraphobia.  According to the examiner, his major 
depressive disorder was in partial remission.  His GAF score 
was 50.  

In November 2002, the veteran's private physician submitted a 
medical statement on behalf of the veteran's aid and 
attendance claim.  In that statement, she noted that the 
veteran had been treated by her for 21 years and that she had 
evaluated the information from his mental health caregivers.  
She believed that he had major recurrent depressive disorder 
originated by his declining health.  She noted his use of 
psychotropic medications and that his GAF was 44 to 53 as 
reported by his metal health team.  

On this record, the Board considers the evidence to 
satisfactorily show symptoms of reduced reliability and 
productivity due to symptoms such as moderate anxiety, 
depression, memory impairment, and some sleep disturbance, as 
to establish no more than a 50 percent schedular evaluation.  
The evidence does not show deficiencies in most areas due to 
symptoms such as, illogical speech, obsessional rituals, near 
constant panic or depression, or impaired impulse control.  
Mental status examinations revealed that the veteran's 
thought process was not impaired.  His thought content did 
include suicidal or homicidal ideations, but self control 
that would not allow him to act on these thoughts.  There was 
no evidence of auditory or visual hallucinations or 
delusions.  His speech was normal and his judgment and 
insight appeared good.  He described a close relationship 
with his family and the ability to take lengthy camping trips 
with them.  As such, the Board does not consider the 
disability picture presented to warrant a rating higher than 
50 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers.  A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job.  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work.  
See 38 C.F.R. § 4.130.  

In this case, on VA examination in June 2000, he was assigned 
a GAF score of 40-45, indicating serious symptoms.  His 
November 2001 GAF score was increased to 50, and his private 
physician noted a GAF between 44-53, still indicating serious 
symptoms.  However, the veteran's depression symptoms are 
adequately compensated by the 50 percent rating currently 
assigned.  In this regard, the evidence shows that the 
veteran has multiple medical conditions, but that his major 
depressive disorder was in partial remission.  Although the 
veteran reports having panic attacks and depression, the 
evidence does not show that they are near-continuous such 
that it affects his ability to function independently, 
appropriately and effectively.  There is evidence of 
obsessional rituals; however, they do not appear to interfere 
with routine activities.  His speech is not intermittently 
illogical, obscure or irrelevant; he does not have impaired 
impulse control; nor does he have problems with his personal 
appearance and hygiene related to his mental health 
condition.  Given the foregoing, the Board must find that the 
veteran does not meet the criteria for the next higher rating 
of 70 percent.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 50 
percent for depression; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of March 3, 1999 is granted for the award 
of SMC based on the need or aid and attendance.  

An increased rating for depression is denied.  


REMAND

As for the veteran's claim for entitlement to an effective 
date earlier than October 10, 2002, for a 50 percent rating 
for depression and the claim for an effective date earlier 
than March 3, 1999 for the award of special monthly 
compensation based on the need for aid and attendance, there 
is additional development that must be done.  Although the 
veteran's February 2004 VCAA letter indicated what was 
necessary for an increased rating for depression, the VCAA 
letter did not inform the veteran what the evidence must show 
in order to support his claim for an earlier effective date.  
Moreover, the veteran was never given proper notice 
pertaining to his claim for an earlier effective date for the 
award of SMC based on the need for aid and attendance.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to what the 
information or evidence needs to show to 
establish an earlier effective date for 
an increased rating for depression and an 
earlier effective date prior to March 3, 
1999 for the award of SMC based on the 
need for aid and attendance.  The RO 
should inform the veteran what is needed 
outlined by the Court in Dingess/Hartmann 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If the decision is 
adverse to the appellant, he should be 
provided with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, and he should be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


